Title: From Benjamin Franklin to Samuel Mather, 12 May 1784
From: Franklin, Benjamin
To: Mather, Samuel



Revd. Sir,
Passy, May 12. 1784.

I received your kind Letter with your excellent Advice to the People of the United States, which I read with great Pleasure, and hope it will be duly regarded.— Such Writings tho’ they may be lightly pass’d over by many Readers, yet if they make a deep Impression on one active Mind in an hundred, the Effects may be considerable. Permit me to mention one little Instance, which tho’ it relates to my self, will not be quite uninteresting to you. When I was a Boy, I met with a Book intitled Essays to do Good, which I think was written by your Father. It had been so little regarded by a former Possessor, that several Leaves of it were torn out: But the Remainder gave me such a Turn of Thinking as to have an Influence on my Conduct thro’ Life; for I have always set a greater Value on the Character of a Doer of Good, than on any other kind of Reputation; and if I have been, as you seem to think, a useful Citizen, the Publick owes the Advantage of it to that Book.— You mention your being in your 78th Year. I am in my 79th. We are grown old together. It is now more than 60 Years since I left Boston, but I remember well both your Father and Grandfather having heard them both in the Pulpit, and seen them in their Houses. The last Time I saw your Father was in the Beginning of 1724, when I visited him after my first Trip to Pennsylvania. He receiv’d me in his Library, and on my taking Leave show’d me a shorter way out of the House thro’ a narrow Passage which was cross’d by a Beam overhead. We were still talking as I withdrew, he accompanying me behind, and I turning partly towards him, when he said hastily Stoop, Stoop! I did not understand him till I felt my Head hit against the Beam. He was a Man that never miss’d any Occasion of giving Instruction, and upon this he said to me, You are young and have the World before you; Stoop as you go through it,

and you will miss many hard Thumps. This Advice, thus beat into my head has frequently been of use to me, and I often think of it when I see Pride mortified, & Misfortunes brought upon People by their carrying their Heads too high.—
I long much to see again my native Place, and once hoped to lay my Bones there. I left it in 1723; I visited it in 1733, 1743, 1753, & 1763. In 1773 I was in England; in 1775 I had a Sight of it, but could not enter, it being in Possession of the Enemy. I did hope to have been there in 1783, but could not obtain my Dismission from this Employment here. And now I fear I shall never have that Happiness. My best Wishes however attend my dear Country. Esto perpetua: It is now blest with an excellent Constitution. May it last forever.—
This powerful Monarchy continues its Friendship for the United States. It is a Friendship of the utmost Importance to our Security, & should be carefully cultivated. Britain has not yet well digested the Loss of its Dominion over us, and has still at times some flattering Hopes of recovering it. Accidents may encrease those Hopes, and encourage dangerous Attempts. A Breach between us and France would infallibly bring the English again upon our Backs. And yet we have some wild Heads among our Country-men, who are endeavouring to weaken that Connection!— Let us preserve our Reputation by performing our Engagements, our Credit by fulfilling our Contracts, and our Friends by Gratitude & Kindness; for we know not how soon we may again have occasion for all of them.
With great and sincere Esteem, I have the honour to be, Reverend Sir, Your most obedient & most humble Servant

B Franklin
Revd Dr Mather

 
Notation: Dr Franklin to Dr Mather 1784.
